1 Reported in 223 N.W. 603.
There are two actions. Defendant Wagner has appealed from an order in each case denying his alternative motion for judgment non obstante or a new trial.
These are automobile cases. Both plaintiffs were guests in the car of defendant Hill which was traveling east. Defendant Anderson was driving west. Defendant Wagner was driving his car, following Anderson.
Plaintiffs claim that Anderson and Wagner were driving too fast; that Anderson was negligently on his left side of the road, that *Page 384 
his left rear wheel came in contact with the left front wheel of the Hill car causing it to swerve to the north side of the road in front of the Wagner car, which caused damage; that the Wagner car was negligently operated too near the Anderson car; that both Anderson and Wagner operated their cars in violation of L. 1927, p. 563, c. 412, § 3(a) and (b), and § 15(a), 1 Mason Minn. St. §§ 2720-3, 2720-15. The question of negligence was for the jury.
We have carefully examined the record and are of the opinion that both are fact cases and the evidence is sufficient to sustain the verdicts.
Both orders are affirmed.